Title: To George Washington from the Board of War, 17 December 1779
From: Board of War
To: Washington, George


        
          Sir,
          War Office [Philadelphia] Decr 17. 1779
        
        Upon the application of the Honble the Board of Admiralty we have given them an order to receive of Colo. Stevens the two tons of powder & such of the naval stores and other materials collected at New London for fixing the fireships, as should be

wanted for the frigates Trumbull and Bourbon. That board also requested an order for two tons more of powder on the magazine at Springfield; but this was impracticable, it being nearly exhausted already. We informed them of the probability of obtaining this last quantity of the governour of Connecticut. We have the honour to be your Excellency’s most obedt servants
        
          By order of the boardTim. Pickering
        
      